Citation Nr: 0523672	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a March 1997 rating decision which denied the 
veteran's service-connection claim for post-traumatic stress 
disorder (PTSD) contained clear and unmistakable error (CUE). 


REPRESENTATION

Veteran represented by:	Kenneth A. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1966 to March 
1967.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

In a March 1997 rating decision, the RO denied the veteran's 
claim of service connection for PTSD on the basis that there 
was no confirmed PTSD diagnosis, that the veteran had not 
served in combat, and that no corroborative evidence of the 
veteran's alleged stressors had been associated with the 
claims file.  The decision also noted that the veteran did 
not respond to a February 1997 letter from the RO requesting 
specific details about his in-service stressors, and that he 
failed to report for a scheduled March 1997 VA examination.

In December 2001, the veteran filed a claim alleging that the 
March 1997 rating decision contained CUE.  The October 2002 
rating decision denied the claim.  The veteran disagreed with 
the October 2002 rating decision and initiated the instant 
appeal.  The appeal was perfected by the veteran's submission 
of his substantive appeal (VA Form 9) in April 2004.


FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  The RO's March 1997 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The March 1997 rating decision did not contain CUE.  38 
C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his attorney, contends that the March 
1997 rating decision contained CUE in that the RO failed to 
correctly apply the combat presumptions found in 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f).  The attorney essentially 
argues that the veteran's military occupational specialty 
(MOS) of "combat engineer" is in itself proof that the 
veteran engaged in combat, thus obviating the need to verify 
the alleged stressors.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  The VCAA is accordingly 
generally applicable to this case.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The veteran's claim is that the RO committed CUE in 
connection with the March 1997 decision which denied service 
connection for PTSD.  Although the VCAA is generally 
applicable to all claims filed on or after the date of its 
enactment, it is not applicable to CUE claims.  In Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001) the United States 
Court of Appeals for Veterans Claims (the Court) held that 
"there is nothing in the text or the legislative history of 
VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  In 
concluding that the VCAA is not applicable to allegations of 
CUE, the Court's opinion explained that even though the VCAA 
is a reason to remand "many, many claims, . . . it is not an 
excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2004).

The Board observes in this connection that, in general, a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.  In 
this case, as discussed below, the outcome rests on the 
evidence already contained in the claims folder, namely that 
of record in March 1997.  
A remand to the RO will serve no purpose in this case.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2004).  The veteran and 
his attorney have been accorded ample opportunity to present 
evidence and argument on this matter.  A hearing before the 
Board has not been requested.  


Pertinent Law and Regulations

CUE

The law and VA regulations state that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2004).  Previous determinations which are final and 
binding will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a) (2004).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

Law and regulations in effect at the time of the March 1997 
rating decision

(i.) Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1997).

(ii.)  Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war (POW), POW experience 
which satisfies the requirements of § 3.1(y) of this part 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).

Factual Background

Evidence before the RO at the time of its March 1997 rating 
decision included the veteran's service medical records, 
which are pertinently negative for complaints or treatment of 
a psychiatric disorder of any kind.  These records are also 
negative for treatment of any combat injury and contain no 
description or other documentation indicating combat service.

The veteran's DD-214 is also negative for receipt of any 
medals or citations indicative of combat.  This document 
lists the veteran's MOS as combat engineer.

Also of record in March 1997 were treatment records from the 
Oklahoma City VA Medical Center (VAMC), which revealed 
treatment for a number of dermatological and musculoskeletal 
ailments.  These records also note both in-patient and 
outpatient treatment for alcoholism and polysubstance abuse.  
While treatment records reflect diagnoses of alcohol 
dependence, marijuana dependence, and benzodiazepine and 
opiate abuse, no PTSD diagnosis was of record.  During a PTSD 
consultation, the veteran made vague reference to flashbacks 
and nightmares resulting from his Vietnam experiences, but 
the reviewer rendered a diagnosis of a "mood disorder, 
either primary or secondary to alcohol and drug use."  No 
PTSD diagnosis was made.

Also included in the record was a February 7, 1997 letter to 
the veteran in which the RO requested that the veteran submit 
specific details regarding his claimed in-service stressors.  
A PTSD questionnaire was included with the letter for this 
purpose.  By the time of the March 14, 1997 rating decision, 
the veteran had not responded to the RO's letter.  The 
veteran also had failed to report for a VA examination, 
scheduled for March 7, 1997.



The veteran's contentions

The veteran's attorney alleges that the March 1997 rating 
decision contains CUE in that it failed to correctly apply 
the combat presumptions found in 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f).  The attorney essentially argues that 
the veteran's military occupational specialty (MOS) of 
"combat engineer" is in itself proof that the veteran 
engaged in combat, thus obviating the need to verify the 
alleged stressors.  But for this error, the attorney argues, 
there would have been a manifestly different outcome.

In an April 2004 letter, the attorney raised additional 
arguments, contending that the RO failed to apply the Federal 
Circuit's decisions in Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) and Szemraj v. Principi, 357 F.3d 1370 (Fed. 
Cir. 2004) to the extent that these cases stand for the 
proposition that "VA must give sympathetic reading to the 
veteran's filings by 'determin[ing] all potential claims 
raised by the evidence.'"  See April 2004 letter, page 4.  
In light of these cases, the attorney argues, that VA should 
have read the veteran's "November 12, 1996 claim 
'sympathetically' to include a claim for service connection 
for [PTSD] based upon 38 U.S.C. § 1154(b), in light of the 
veteran's MOS of combat engineer."  Id. at 5.  The RO's 
alleged failure to do so, the argument continues, 
"unquestionably constitutes a procedural defect" requiring 
remand of the case for additional adjudication.  Id. at 3.

Analysis 

The March 1997 rating decision denied the veteran's claim of 
service connection for PTSD on the basis that there was no 
confirmed PTSD diagnosis, that the veteran had not served in 
combat, and that no corroborative evidence of the veteran's 
stressors had been associated with the claims file.  This 
decision is now being challenged by the veteran on the basis 
of alleged CUE.   

Boiled down to its essence, the thrust of the attorney's 
argument is that the veteran's MOS of "combat engineer" by 
itself invokes the provisions of 38 U.S.C.A. § 1154(b), thus 
in effect presumptively establishing the claimed stressors 
without the need of independent verification. The veteran and 
his attorney have provided no legal basis for such 
conclusion. 

A veteran's combat status is an question of fact, not law, 
and such question was well within the province of the RO to 
determine.  The regulations in effect in March 1997 note only 
very limited instances were combat status can arguably be 
presumed, namely were the veteran was a POW or was awarded 
medals or citations indicative of combat, such as the Purple 
Heart or Combat Infantryman Badge.  Even in these narrow 
circumstances, combat status cannot be conceded where 
evidence to the contrary is of record.  See 38 C.F.R. 
§ 3.304(f) (1997).  

Crucially, the law and/or VA regulations do not provide for 
presumptive combat exposure to any particular MOS, even those 
with the word "combat" in the title.  Indeed, an MOS such 
as "combat engineer" does not in itself denote combat 
service.  An MOS merely describes job duties (or potential 
job duties) and does not carry with it any particular 
verification of a soldier's service experiences.  Veterans 
with the MOS of "combat engineer" have served in both war 
and peace.  

In short, the designation "combat engineer", by itself, is 
not presumptive proof that combat actually occurred, and the 
word "combat" is not a magic word which serves to nullify 
the law and regulation.  See VAOPGCPREC 12-99 (October 18, 
1999) [Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.] 

Since an MOS, even one with the term "combat" in the title, 
does not necessarily denote combat service, such is not 
enough to invoke the provisions of § 1154(b), which obviate 
the need for stressor verification.  The question of 
participation in combat is therefore a question of fact, 
which is for VA adjudicators to determine.  

Absent the argument that the MOS of "combat engineer" is 
presumptively indicative of combat status, the veteran's 
argument is essentially a disagreement as to how the evidence 
extant at the time of the March 1997 rating decision 
(particularly that pertinent to the veteran's alleged combat 
status) was weighed and evaluated.   Such a disagreement 
cannot constitute a valid claim of CUE.  See Fugo, 6 Vet. 
App. at 44 ["to claim CUE on the basis that previous 
adjudicators had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
CUE"]; see also Russell, supra (to same effect).  To address 
the attorney's argument, the Board would have to engage in 
reevaluating each piece of evidence of record in March 1997 
to determine how probative it is, in pursuit of reaching its 
own conclusion as to whether the veteran did in fact 
participate in combat.  Such an inquiry requires weighing and 
evaluating evidence which, as stated above, cannot constitute 
a valid claim of CUE.  See 38 C.F.R. § 20.1403(d).

The Board has also considered the attorney's arguments to the 
effect that the Federal Circuit's holdings in Roberson and 
Szemraj require remand of this case for RO readjudication to 
consider the provisions of 38 U.S.C.A. § 1154(b).  As 
outlined above, the March 1997 rating decision did in fact 
consider the veteran's potential combat status, and thus the 
application of § 1154(b).  After reviewing the evidence of 
record at the time, the RO determined that the veteran had 
not engaged in combat, thus necessitating stressor 
verification.  Any disagreement with the RO's determination 
in this regard amounts to a disagreement with how the facts 
were weighed and evaluated, which argument, as noted above, 
"can never rise to the stringent definition of CUE."  See 
Fugo, supra at 44.  

Moreover, to the extent that the veteran's attorney suggests 
that the Federal Circuit's holdings in Roberson and Szemraj 
require a different outcome, such cases were decided well 
after the March 1997 rating decision and thus are 
inapplicable to the instant CUE claim.  See Damrel, supra [a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question].  If the veteran and his counsel 
believe that the current state of the law provides a more 
favorable basis for readjudication of the claim by the RO, 
the proper course of action is to file a new claim of 
entitlement to service connection for PTSD.

Significantly, even assuming arguendo that the attorney's 
argument regarding the veteran's combat status was legally 
valid (and as discussed above it is not),
such would not result in a manifestly different outcome.  No 
PTSD diagnosis was of record at the time of the March 1997 
rating decision.  Although treatment records revealed that 
the veteran had received both in-patient and outpatient 
psychiatric treatment, such was related to the veteran's 
polysubstance abuse.  No PTSD diagnosis was rendered, even 
after a consultation for that specific purpose was performed.  
Therefore, even if the veteran had engaged in combat, the 
lack of a clear PTSD diagnosis would still have necessitated 
denial of the claim.  

"To prove the existence of clear and unmistakable error as 
set forth in § 3.105(a), the claimant must show that an 
outcome-determinative error occurred, that is, an error that 
would manifestly change the outcome of a prior decision." 
Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  Even if 
the matter of combat status had been erroneously decided by 
the RO (and for reasons stated above the Board finds that the 
RO did not err on this point) the veteran's claim still would 
have been denied 
Based on the lack of a diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f) (2004); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

To the extent that the veteran may be claiming that PTSD was 
not diagnosed due to error on the part of VA medical 
personnel, as a matter of law a medical error or change in 
diagnosis cannot constitute CUE.  See Russell v. Principi, 3 
Vet. App. 310, 314 (1992).  Medical personnel are not 
adjudicators, and as such cannot commit CUE.  See Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992); see also Shockley v. 
West, 11 Vet. App. 208 (1998) [a claim of misdiagnosis could 
be interpreted as either assertion of failure to satisfy duty 
to assist or disagreement with weighing of facts, neither of 
which can be clear and unmistakable error]. 

The veteran was later diagnosed with PTSD.  However, such 
evidence was not of record at the time of the March 1997 RO 
decision here under consideration.  Moreover, an alteration 
in the diagnosis of a disability cannot give rise to CUE.  
See Kronberg v. Brown, 4 Vet. App. 399, 401 (1993).

The Board additionally observes that the veteran was 
scheduled for a VA psychiatric examination in early March 
1997, and he failed to report for that examination.  In any 
event, in Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE. 

In sum, for the reasons and bases expressed above, the Board 
concludes that the March 1997 rating decision did not involve 
CUE.  The determination was supported by the evidence then of 
record and the applicable statutory and regulatory provisions 
existing at the time were correctly applied.  No undebatable, 
outcome determinative error has been identified by the Board, 
and as explained the Board has not been swayed by the 
contentions raised by and on behalf of the veteran.  The 
appeal is accordingly denied.


ORDER

The claim of CUE in a March 1997 rating decision is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


